Citation Nr: 1004254	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-18 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbar spine, herniated nucleus pulposus, L5-S1 with 
sciatica, bilateral. 

2.  Entitlement to a compensable rating for a right forearm 
burn.  

3.  Entitlement to service connection for peripheral 
neuropathy of the right forearm. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to June 
1994.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned in November 
2009.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

First, the Veteran's claim for service connection of 
peripheral neuropathy of the right forearm is inextricably 
intertwined with his increased rating claims.  Service 
treatment records, as well as post-service treatment 
records, include multiple complaints of right arm pain, in 
addition to low back pain, herniated nucleus pulposus, and a 
right forearm burn.  

While the Board finds the Veteran's statements and sworn 
testimony are an indication that his current right arm 
symptoms may be a disorder associated with service or a 
service-connected disability, there is insufficient 
competent evidence on file for the VA to make a decision on 
the claim.  To that end, given the competent statements of 
right arm numbness and pain provided by the Veteran, the 
Board finds that a VA examination is required under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) to determine whether 
his current disorder is causally related to active service.

To date, the Veteran has not undergone a VA examination to 
determine whether his right arm complaints of numbness and 
pain are symptoms of his service-connected right forearm 
burn,  manifestations of his low back disability, or another 
diagnosed disorder independently related to service.  Such 
an examination should be obtained. 

Next, the Veteran's service personnel records, including the 
report from the Physician's Evaluation Board (PEB) should be 
obtained prior to a determination regarding direct service 
connection of the right arm complaints.  Although service 
treatment records were obtained, the PEB report was not 
included. 

Additionally, at his hearing before the Board in November 
2009, the Veteran indicated that his low back disability, 
including manifestations of bilateral sciatica and erectile 
dysfunction, had gotten worse since his most recent VA 
examination.  Therefore, a VA examination is necessary to 
properly adjudicate his claim for a rating in excess of 20 
percent for his low back disability, including evaluating 
whether separate compensable ratings for his bilateral 
sciatica and erectile dysfunction are warranted.  

Further, in order to ensure that all records are available, 
any outstanding VA outpatient treatment records related to 
his aforementioned disorders should be obtained.  

The Veteran must be advised of the importance of reporting 
to any scheduled examinations and of the possible adverse 
consequences, to include denial of the claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the 
VA Medical Center in Nashville, 
Tennessee for the period from October 
2007 to the present.  Any negative 
response should be noted in the claims 
file.

2.  Obtain the Veteran's service 
personnel records, including the report 
from the Physician's Evaluation Board 
(PEB).  

3.  Schedule the Veteran for a VA 
examination to determine the current 
nature and etiology of any right forearm 
disorder found on examination.  The 
claims file should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  
All appropriate tests and studies should 
be conducted.

The examiner is asked to provide an 
opinion as to the etiology of any right 
forearm disorder found to be present. 

The examiner's opinion should 
specifically address whether it is at 
least as likely as not (50 percent 
likelihood or greater) that any current 
right forearm disorder found on 
examination is related to the Veteran's 
period of active service, or any 
service-connected disability to include 
his service-connected right forearm burn 
or his service-connected low back 
disability. The examiner must consider 
the Veteran's service treatment records 
and claims of continuity of 
symptomatology since service. 

If the examiner determines that the 
right forearm disorder is a symptom of 
the Veteran's service-connected right 
forearm burn, then the examiner should 
assess the approximate size of the burn, 
whether it is associated with underlying 
soft tissue damage, and whether the burn 
is painful. 

If the examiner determines that the 
right forearm disorder is a 
manifestation of the Veteran's service-
connected low back disability, then the 
examiner should assess any limitation of 
motion, incomplete or complete 
paralysis, impairment of the radius and 
ulna, as well as any pronation, 
supination, or hyperpronation of the 
hand. 

Any opinions expressed must be 
accompanied by a complete rationale.  It 
is requested that the examiner consider 
and reconcile any additional opinions 
and diagnoses of record or any 
contradictory evidence regarding the 
above.

4.  Make arrangements for the Veteran to 
be afforded an examination to evaluate 
his current low back disability, 
including bilateral sciatica.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should provide 
ranges of motion of the lumbar spine, 
describe symptoms exhibited by the 
Veteran to include any ankylosis, gait, 
scoliosis, muscle spasms, guarding, 
localized tenderness, neurological and 
orthopedic involvement, limitation of 
motion, pain on use, weakness, excess 
fatigability, and/or incoordination.  

The examiner should also assess the 
following: (1) the Veteran's bilateral 
sciatica; (2) erectile dysfunction; and 
(3) whether the Veteran exhibits signs 
and symptoms of intervertebral disc 
syndrome.  If the Veteran exhibits signs 
and symptoms of intervertebral disc 
syndrome, address the number of 
incapacitating episodes, if any, 
experienced by the Veteran, giving the 
estimate in the number of weeks (total 
duration) over the past twelve months.  

5.  Review the Veteran's claims file and 
ensure that the foregoing development 
actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

6.  Readjudicate the issues on appeal, 
to include any additional evidence 
obtained as a result of this Remand that 
may not have been previously considered.

If any benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of 
the Case and be provided an opportunity 
to respond.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


